Title: To Thomas Jefferson from Meriwether Smith, 4 February 1790
From: Smith, Meriwether
To: Jefferson, Thomas


Bathurst, Virginia, 4 Feb. 1790. Encloses letter for his friend Mr. Short on private business important to him, and asks TJ to forward letters that may come from him under cover to TJ by next packet from France.—Congratulates TJ on safe arrival and his new appointment. “I rejoice at the order and tranquility in which the present Government moves on. I suffered my Zeal during the late revolution to carry me far beyond the bounds of prudence, to the great injury of my private  Affairs. My Sufferings and my Services which were once esteemed, are equally forgotten. I submit, however, to the decrees in favor of Men who perhaps may be more usefull as well as more deserving; and, altho’ I may not again become an Object of public favor, I have the Consolation arising from conscious Rectitude, and from the reflection of having rendered acceptable Service to my Country in the days of her greatest Distress.”
